Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response the non-provisional application filed 07/15/2020
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 15-20 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 14 of U.S. Patent No. U.S. Patent Number 10,751,051
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 15-20 generally recite a method of operating a clamping instrument comprising obtaining a torque limit, adjusting the torque limit based on a temperature of the motor assembly and clamping the instrument, which is generally recited in claim 8. claims 8-14 generally recite a system that operates a clamping instrument comprising a motor assembly and a processor configured to quire an initial torque limit, adjust the torque limit based on a temperature of the motor assembly and clamp the instrument, which is generally recited in claim 14.
It is clear that all the elements of claims 1-7, 15-20 and 8-14 are to be found in claims 8 and 14 of the patent.  The difference between claims 1-7, 15-20 and 8-14 of the application and claims 8 and 14 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 8, 14 of the patent is in effect a “species” of the “generic” invention of claims 1-7, 15-20 and 8-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 1-7, 15-20 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 17 of U.S. Patent No. U.S. Patent Number 9,675,354
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 15-20 generally recite a method of operating a clamping instrument comprising obtaining a torque limit, adjusting the torque limit based on a temperature of the motor assembly and clamping the instrument, which is generally recited in claim 3. claims 8-14 generally recite a system that operates a clamping instrument comprising a motor assembly and a processor configured to quire an initial torque limit, adjust the torque limit based on a temperature of the motor assembly and clamp the instrument, which is generally recited in claim 17.
It is clear that all the elements of claims 1-7, 15-20 and 8-14 are to be found in claims 3 and 17 of the patent.  The difference between claims 1-7, 15-20 and 8-14 of the application and claims 3 and 17 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 3, 17 of the patent is in effect a “species” of the “generic” invention of claims 1-7, 15-20 and 8-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 7-9, 14-17, 19 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Publication 2011/0139851 (McCuen in view of U.S. Patent Publication Number 2008/0303475 (Patel et al.)
Regarding claims 1, 2, 7, 15-17,  McCuen discloses as shown in Figures 1-4 a method of using a clamping instrument, comprising: obtaining an initial torque limit (see paragraphs [0056]) by control electronics (microcontroller 500, see paragraph [0093]) for the clamping instrument (see paragraph [0043]), adjusting by the control electronics, the initial torque limit; see paragraphs [0093], [123], [0132], [0134], [0144], disclosing the motor is controlled to run in short bursts when force spikes are encountered or the microcontroller 600 can regulate the voltage supply of the drive motor 200 or supply a pulse modulated signal thereto to adjust the power and/or torque output to limit system damage or optimize energy usage, based on a temperature of the motor assembly; see paragraph [0090]; to obtain an adjusted torque limit;  and clamping the clamping instrument according to the adjusted torque limit, obtaining the initial torque limit includes reading the initial toque limit from the clamping instrument; See paragraph [0093]; wherein the model comprises wear characteristics of the clamping instrument; see paragraph [0093] because McCuen discloses the mircrocontroller adjusts the torque of the motor based on measurement from sensors which determine its operating stage which one of ordinary skill in the art would understand to include the wear characteristics of the instrument, driving the clamping instrument through a preset range of motions; monitoring the clamping instrument during the driving; and adjusting the initial torque limit to obtain the adjusted torque limit further based on the monitoring. See paragraphs [0093], [0094].
Patel et al., from a related field of endeavor teaches a similar method as shown in Figures 1-5, where the method includes obtaining by control electronics, an initial torque limit; adjusting by the control electronics, the initial torque limit based on a temperature of an assembly. See paragraph [0016].
 Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by McCuen to include the steps of adjusting by the control electronics, the initial torque limit based on temperature, in order to avoid damaging the motor.
It is important to note that McCuen specifically recognizes the dangers of high temperature of the motor causing damage and the solution of lowering the torque.  see paragraphs [0090] and paragraph [0132].
Regarding claim 5, McCuen fails to disclose wherein clamping the clamping instrument comprises calculating a current limit for clamping the motor, driving the clamping motor to a clamping position while limiting current to the current limit.
Patel et al., from a related field of endeavor teaches a similar method as shown in Figures 1-5, where the method includes limiting the torque of a motor by calculating a current limit for the motor, driving the motor to a clamping position while limiting current to the current limit. See paragraph [0016].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by McCue to calculating a current limit for clamping the motor, driving the clamping motor to a clamping position while limiting current to the current limit because it would only involve the simple substitution of one limiting the torque of a motor for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
To be clear, claim 5 does not specify what performs the step of “calculating the current limit” or how it is calculated. In this case, the Office interprets Patel et al. as disclosing calculating the current limit because setting a current limit would necessarily an operator to determine a current limit which requires cacluation.
Regarding claims 8, 9, 14 McCuen discloses as shown in Figure 1-4, a system that operates a clamping device, comprising: a motor assembly (motor 200, see paragraph [0041]); a processor (microcontroller, processor, see paragraphs [0043], [0119]) configured to: acquire an initial torque limit for the clamping device; see paragraph [0093] disclosing adjusting the torque limit which necessarily requires acquiring an initial torque limit; adjust the initial torque limit based on a temperature of the motor assembly to obtain an adjusted torque limit; see paragraphs [0090],  [0093], [0123]; and clamp the clamping device according to the adjusted torque limit, the adjusted torque limit corresponding to a maximum torque that may be applied by the clamping device to perform the clamping, driving the clamping instrument through a preset range of motions; monitoring the clamping instrument during the driving; and adjusting the initial torque limit to obtain the adjusted torque limit further based on the monitoring. See paragraph [0048].
Patel et al., from a related field of endeavor teaches a similar device as shown in Figures 1-5, where the device includes a processor configured to obtain an initial torque limit; adjusting by the control electronics, the initial torque limit based on a temperature of an assembly. See paragraph [0016].
 Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by McCuen such that the processor was configured to obtain an initial torque limit and modify the initial torque limit based on temperature, in order to avoid damaging the motor.
It is important to note that McCuen specifically recognizes the dangers of high temperature of the motor causing damage and the solution of lowering the torque.  see paragraphs [0090] and paragraph [0132].
Regarding claim 19, McCuen fails to disclose wherein clamping the clamping instrument comprises calculating a current limit for clamping the motor, driving the clamping motor to a clamping position while limiting current to the current limit.
Patel et al., from a related field of endeavor teaches a similar method as shown in Figures 1-5, where the method includes limiting the torque of a motor by calculating a current limit for the motor, driving the motor to a clamping position while limiting current to the current limit. See paragraph [0016].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by McCue to calculating a current limit for clamping the motor, driving the clamping motor to a clamping position while limiting current to the current limit because it would only involve the simple substitution of one limiting the torque of a motor for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
To be clear, claim 19 does not specify what performs the step of “calculating the current limit” or how it is calculated. In this case, the Office interprets Patel et al. as disclosing calculating the current limit because setting a current limit would necessarily an operator to determine a current limit which requires cacluation.


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0139851 (McCuen in view of U.S. Patent Publication Number 2008/0303475 (Patel et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2004/0193015 (Isekda et al.)
Regarding claim 3, McCuen fails to disclose adjusting the initial torque limit to obtain the adjusted torque limit is further based on one or more of a wrist angle of the clamping instrument, a lifetime of the motor assembly, or a lifetime of the clamping instrument to obtain an adjusted torque limit.
Isekda et al., from a related field of endeavor teaches a similar method as shown in Figures 24, 25 where control electronics are configured to adjust an initial torque limit based a lifetime of the motor assembly, in order to avoid using a motor which is about to break. See paragraph [0260].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by McCuen in view of Patel such that the control electronics adjusted the initial torque limit to obtain the adjusted torque limit further based on a lifetime of the motor assembly in order to avoid using a motor that was about to break.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0139851 (McCuen in view of U.S. Patent Publication Number 2008/0303475 (Patel et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2008/0164296 (Shelton)
Regarding claim 6 McCuen in view of Patel fail to disclose updating the motor assembly lifetime and the clamping instrument lifetime; and storing the motor assembly lifetime and the clamping instrument lifetime.  
Shelton, from the same field of endeavor teaches a similar method of using a clamping device as shown in Figure 1 wherein the method includes reading the lifetime of components of an assembly, which include a motor assembly lifetime and clamping instrument lifetime in order to avoid using a motor or instrument which is about to break. see paragraph [0098].
It would have been obvious to one of ordinary skill in the art to modify the method disclosed by McCuen in view of Patel et al. such that it included the steps of reading the motor assembly lifetime and the clamping instrument lifetime, in order to avoid using a motor or instrument that was about to break.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0139851 (McCuen in view of U.S. Patent Publication Number 2008/0303475 (Patel et al.) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2004/0193015 (Isekda et al.)
Regarding claim 10, McCuen fails to disclose adjusting the initial torque limit to obtain the adjusted torque limit is further based on one or more of a wrist angle of the clamping instrument, a lifetime of the motor assembly, or a lifetime of the clamping instrument to obtain an adjusted torque limit.
Isekda et al., from a related field of endeavor teaches a similar system as shown in Figures 24, 25 where control electronics are configured to adjust an initial torque limit based a lifetime of the motor assembly, in order to avoid using a motor which is about to break. See paragraph [0260].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by McCuen in view of Patel such that the control electronics adjusted the initial torque limit to obtain the adjusted torque limit further based on a lifetime of the motor assembly in order to avoid using a motor that was about to break.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0139851 (McCuen in view of U.S. Patent Publication Number 2008/0303475 (Patel et al.) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2008/0084173 (Grabinger et al.)
Regarding claim 12, McCuen fails to disclose wherein clamping the clamping instrument comprises calculating a current limit for clamping the motor, driving the clamping motor to a clamping position while limiting current to the current limit.
Grabinger et al., from a related field of endeavor teaches a similar system as shown in Figure 1, where the system includes a processor configured to calculate a current limit for the motor, driving the motor to a clamping position while limiting current to the current limit. See paragraph [0043].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by McCue to configure the processor to calculate a current limit for clamping the motor, driving the clamping motor to a clamping position while limiting current to the current limit because it would only involve the simple substitution of one limiting the torque of a motor for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0139851 (McCuen in view of U.S. Patent Publication Number 2008/0303475 (Patel et al.) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2008/0164296 (Shelton)
Regarding claim 13 McCuen in view of Patel fail to disclose updating the motor assembly lifetime and the clamping instrument lifetime; and storing the motor assembly lifetime and the clamping instrument lifetime.  
Shelton, from the same field of endeavor teaches a similar method of using a clamping device as shown in Figure 1 wherein the method includes reading the lifetime of components of an assembly, which include a motor assembly lifetime and clamping instrument lifetime in order to avoid using a motor or instrument which is about to break. see paragraph [0098].
It would have been obvious to one of ordinary skill in the art to modify the system disclosed by McCuen in view of Patel et al. such that it included the steps of reading the motor assembly lifetime and the clamping instrument lifetime, in order to avoid using a motor or instrument that was about to break.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2011/0139851 (McCuen in view of U.S. Patent Publication Number 2008/0303475 (Patel et al.) as applied to claim 15 above, and further in view of U.S. Patent Publication Number 2008/0164296 (Shelton)
Regarding claim 20 McCuen in view of Patel fail to disclose updating the motor assembly lifetime and the clamping instrument lifetime; and storing the motor assembly lifetime and the clamping instrument lifetime.  
Shelton, from the same field of endeavor teaches a similar method of using a clamping device as shown in Figure 1 wherein the method includes reading the lifetime of components of an assembly, which include a motor assembly lifetime and clamping instrument lifetime in order to avoid using a motor or instrument which is about to break. see paragraph [0098].
It would have been obvious to one of ordinary skill in the art to modify the method disclosed by McCuen in view of Patel et al. such that it included the steps of reading the motor assembly lifetime and the clamping instrument lifetime, in order to avoid using a motor or instrument that was about to break.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771